                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO: 3:20-CV-001-RJC-DCK

ROBIN WILLIAMS-JONES,

                       Plaintiff,

v.

CHARTER SCHOOLS USA AT
LANGTREE, LLC, ANN CESENA
                                                        CONSENT PROTECTIVE ORDER
(individually and as Agent for Charter
Schools USA at Langtree, LLC), and
CHARLES NUSINOV (individually and as
Agent for Charter Schools USA at Langtree,
LLC),

                       Defendants.


       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, upon joint motion by the

parties, with the consent of the parties, and it appearing that the discovery process in this action

may involve the production of information that a party may contend is confidential and/or

proprietary, and it further appearing that good cause exists for the entry of an Order limiting the

disclosure of such information;

       IT IS THEREFORE ORDERED that:

       1.      “Confidential Information” as used herein means personnel information, all

proprietary, business, financial or other commercially sensitive information, whether documentary

or otherwise, designated as “confidential” and delivered, produced or disclosed by any party in

this action or by a third party, voluntarily or in response to an interrogatory, a request for

production of documents, a deposition question, subpoena or otherwise. However, the protections

conferred by this Order do not cover any information that is in the public domain at the time of

disclosure to a receiving party or becomes part of the public domain after its disclosure to a


      Case 3:20-cv-00001-RJC-DCK Document 17 Filed 08/13/20 Page 1 of 7
receiving party as a result of publication not involving a violation of this Order, including

becoming part of the public record through trial or otherwise. The designation of documents or

information as “Confidential Information” shall not be conclusive for purposes of any substantive

issues in this case.

        2.      All documents produced or information provided or disclosed by any party in

discovery in this action or by a third party as identified in paragraph 1 shall be treated as

confidential and the use or disclosure of such documents or information shall be governed by the

terms of this Order, provided that the party or third party producing or otherwise disclosing such

documents or information designates such documents or information as “confidential” at the time

of production or disclosure or as otherwise provided herein. However, any party receiving

documents designated as confidential shall retain the right to challenge the confidentially of said

documents.

        3.      Confidential Information, including copies or summaries thereof, shall be used only

for the prosecution or defense of this action (including, but not limited to, any mediation,

arbitration, or other settlement process, as well as appeals of this action) and shall not be used or

employed for any other purpose whatsoever. Confidential Information shall not be disclosed or

made available to anyone except:

                a.     the Court;

                b.     the parties to this action and officers, directors or employees of the parties

        who are actively participating in the prosecution or defense of this action;

                c.     counsel for the parties to this action and employees or independent

        contractors of said counsel;

                d.     experts or consultants specifically retained by the parties or their attorneys



                                                 2

       Case 3:20-cv-00001-RJC-DCK Document 17 Filed 08/13/20 Page 2 of 7
       to assist them in the preparation of this case or to serve as expert witnesses at the trial of

       this action;

               e.     third-party witnesses or potential witnesses whom counsel reasonably deem

       necessary for the preparation and trial of this action;

               f.     court reporters engaged to record depositions, hearings or trials in this

       action; and

               g.     mediators assigned to this case or selected by agreement of the parties.

       4.      Disclosure of Confidential Information pursuant to this Order shall be handled as

follows:

               a.     Any person described in subparagraphs 3(a), (b), (c), (f) and (g) of this

       Order is bound by the provisions of this Order without the necessity of executing a

       confidentiality agreement;

               b.     Before Confidential Information is disclosed to any person set forth in

       subparagraphs 3(d) and (e) of this Order, the party disclosing the information shall inform

       the person to whom the disclosure is to be made that Confidential Information shall be used

       for the purposes of the prosecution or defense of this action only, and shall obtain from the

       person to whom the disclosure is to be made a signed confidentiality agreement in the form

       attached hereto as Exhibit A; and

               c.     As long as Confidential Information is handled in accordance with this

       Order, this Order shall not be construed as prohibiting or restricting the use of Confidential

       Information during depositions, any hearing, the trial of this matter, or any appellate

       proceeding. Similarly, no party shall be deemed to have waived any objections as to the

       admissibility of any Confidential Information into evidence in connection with any



                                                 3

      Case 3:20-cv-00001-RJC-DCK Document 17 Filed 08/13/20 Page 3 of 7
         proceeding in this action.

         5.     A party seeking to file Confidential Information with the Court in prosecution or

defense of this action must seek the Court’s permission to make a sealed filing in accordance with

Local Rule LCvR 6.1.

         6.     If a party or witness desires to designate any portion of a deposition as Confidential

Information, the designating party or witness shall have thirty (30) days after receipt of the

transcript to designate portions of the transcript or exhibits thereto as Confidential Information and

inform counsel of record in writing of such designation.

         7.     Nothing in this Order shall prevent the disclosure of Confidential Information

beyond the terms of this Order if the party or third party that produced the information consents in

advance in writing.

         8.     This order shall not limit or in any way restrict the right of any person or entity to

use, disseminate, dispose of, or otherwise benefit from documents or information obtained (i) other

than through discovery in this action, or (ii) from any person or entity with authority to provide

such documents or information independent of any confidentiality requirement imposed by this

Order.

         9.     If any party hereto disagrees with the designation of any documents or information

as confidential, counsel shall attempt to resolve the disagreement on an informal basis. If it is

necessary to present the dispute to the Court for resolution, the material in question shall continue

to be treated as confidential under the terms of this Order unless and until the Court issues a final

ruling that the material is not of a confidential nature.

         10.    This Order is without prejudice to the right of any party or witness to seek

modification or amendment of the Order by motion to the Court, or to seek and obtain additional



                                                   4

         Case 3:20-cv-00001-RJC-DCK Document 17 Filed 08/13/20 Page 4 of 7
protection with respect to Confidential Information as such party may consider appropriate.

        11.     This Order shall remain in effect for the period of this litigation and subsequent to

its termination so as to protect the confidentiality of the Confidential Information.

        12.     Ultimate disposition of materials and information protected by this Order is subject

to a final order of the Court upon completion of litigation. However, in the absence of a final order

of the Court addressing the disposition of Confidential Information, the parties agree that counsel

for each party shall, not later than forty-five (45) days after the termination of this litigation, collect

from any experts, consultants or third party witnesses to whom any documents containing

Confidential Information were disclosed pursuant to the terms of this Order, any and all documents

containing Confidential Information, including without limitation, any copies or excerpts of such

documents. Counsel of record for each party shall be permitted to retain in their files a copy of all

documents containing information subject to this Order obtained during the course of this

litigation, pursuant to the North Carolina Rules of Professional Conduct; provided, however, the

prohibitions against the use or disclosure of Confidential Information as set forth above shall

continue to apply to said counsel.

        SO ORDERED.



                                             Signed: August 13, 2020




                                                    5

       Case 3:20-cv-00001-RJC-DCK Document 17 Filed 08/13/20 Page 5 of 7
CONSENTED TO:


s/ M. Shane Perry                        s/ Tory Ian Summey
M. Shane Perry, NCSB #35498              Stacy K. Wood, NCSB# 21768
Collum & Perry                           Tory Ian Summey, NCSB# 46437
109 W. Statesville Ave.                  stacywood@parkerpoe.com
Mooresville, NC 28115                    torysummey@parkerpoe.com
Phone: 704-663-4187                      Parker Poe Adams & Bernstein LLP
Email: shane@collumperry.com             620 South Tryon Street, Suite 800
                                         Charlotte, North Carolina 28202
Attorney for Plaintiff                   Phone: (704) 335-9036
                                         Facsimile: (704) 334-4706

                                         Attorneys for Defendants




                                     6

     Case 3:20-cv-00001-RJC-DCK Document 17 Filed 08/13/20 Page 6 of 7
                                             EXHIBIT A

                               CONFIDENTIALITY AGREEMENT

       I have read and am familiar with the terms of the Protective Order governing the disclosure
of confidential information in the case of Robin Williams-Jones v. Charter Schools USA at
Langtree, LLC, et al. and I agree to abide by all the terms of said Order and not to reveal or
otherwise communicate any of the information disclosed to me pursuant thereto to anyone except
in accordance with the terms of said Order. I agree not to make use of any information or material
obtained pursuant to that Order other than for purposes of this litigation.

        I also agree to return to counsel of record not later than thirty (30) days after the termination
of this litigation any and all documents in my possession containing information which is the
subject of said Order (whether such information is in the form of notes, memoranda, reports or
other written communications or documents prepared by any person at any time containing
information covered by the terms of said Order).



                                                Name: ____________________________________

                                                Date: ____________________________________




       Case 3:20-cv-00001-RJC-DCK Document 17 Filed 08/13/20 Page 7 of 7
